                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,
        v.                                                Case No. 18-CV-2000

KENNETH M. DINY et al.,

                    Defendants.


                       ORDER CONCERNING PRIORITY OF LIEN PAYMENT


        Based upon the stipulation of the parties, IT IS HEREBY ORDERED that any proceeds

up to the amount owed to Greenstone Farm Credit Services, FLCA (currently, $40,903.98) from

the sale of property in Brown County, WI described as:

        Parcel II:

Lot One (1), Vol. 13 Certified Survey Maps, Page 95, Map No. 2675; said map being part of the
Southeast Quarter of the Northeast Quarter (SE ¼ of the NE ¼), Section Sixteen (16), Township
Twenty-one (21) North, Range Twenty (20) East, in the Town of Holland, Brown County,
Wisconsin.
Tax Parcel Number: HL-316-2
shall be first paid to Greenstone Farm Credit Services, FLCA prior to paying any balance owed

to the plaintiff.

        SO ORDERED this 22nd day of April, 2019.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach, Chief Judge
                                                   United States District Court
